In an action to recover damages for wrongful death the appeal is from an order denying appellant’s motion to vacate the service of the summons and complaint. On this appeal appellant contends, inter alia, that section 229 of the Civil Practice Act has no application to him, a nonresident natural person and that the person served with the summons and complaint was not a managing agent within the scope of that section. Appellant is a substituted trustee of a foreign corporation doing business in this State and the person served was his station agent in this State. Order affirmed, with $10 costs and disbursements. No opinion.
Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.